Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2019 has been considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

With respect to the prior art of record the Examiner substantially agrees with applicant’s arguments and amendments in the response presented on 7/14/2021.
None of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claims 1 and 11 of the application:
a transceiver that is configured to receive authentication information, which is generated by a point of sale (POS) terminal based on a user input of the user to the POS terminal, from the POS terminal, when the device enters within a predetermined range from the POS terminal after the user of the device is authenticated by the device based on the password input by the user, wherein the controller is configured to compare the obtained at least one authentication information with the received authentication information, and provide the obtained at least one authentication information, and card information which is used in a transaction with respect to a product or a service to the POS terminal based on a result of the comparison, 2 wherein the controller is configured to obtain a plurality of types of the authentication information and preset the plurality of types of the authentication information according to payment amounts of the product or the service, in response to the password being correctly input by the user, wherein a type of the authentication information from among the plurality of types of the authentication information is determined according to a payment amount of the product or the service to be purchased based on a user input, and wherein the controller is configured to compare the determined type to a type of the received authentication information, and provide the obtained at least one authentication information, coupon information and the card information when the determined type is the same as a-the type of the received authentication information;
The cited references, specifically Evans teaches transmitting biometric rule information from a transaction device to a terminal, the biometric rule information defining a biometric sample to be acquired at the terminal, receiving, from the terminal, a detected biometric sample. The detected biometric sample is compared to a biometric reference template stored in the transaction device, and the cardholder is verified if the detected biometric sample matches the biometric reference template.
Accordingly dependent claims 2-4, 6, 8-10, 12-14, 16, 18-22 are allowed for the same reasons stated above.
Therefore the Examiner is allowing claims 1-4, 6, 8-14, 16, 18-22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MILENA RACIC/           Patent Examiner, Art Unit 3627    


/FLORIAN M ZEENDER/           Supervisory Patent Examiner, Art Unit 3627